Title: To Benjamin Franklin from John Torris, 31 March 1780
From: Torris, John
To: Franklin, Benjamin


Honnd. Sir
Dunkerque 31st. march 1780.
I have Recd. the Letter your Excellency did me the Honnour to write me the 21st. Feby., with the Judgement for the owner’s adventure, which I have sent to Quimper corantin, & am thankfull for same.
The Papers relating to the Betsey, have been sent by the admiralty of Brest, to Mr. De Grandbourg Secretary to S. A. S. the Duc De Penthievre, by Error, & it Is in vain I have Sollicited till now, they Shou’d be Transmitted to your Excellency. I Imagine they are sent to M. De Sartine; & I beseech your Excellency, to make an enquiery after them, to expedite forthwith the Judgement. Messrs. Diot & Co. my Correspondants at Morlaix, are very anxious to get forthwith the Judgements for the Last 3. Prises to our Black Prince, of which the Papers have long ago been sent to your Excellency Viz. Brig Philip, Capt. Geo. Hoare, from St. Lucia to London Schooner Peter, Capt. Thos. Byrne, from London to Madeira Brig Friendship Capt. Pretty John from Lisbon to Dartm[torn]
I Beseech your Excellency will dispatch me these Judgements Immediatly, as we cannot Sell without, & the Merchandizes are spoiling.
I am with gratitude & greatest respect Honnd. Sir Your Excellency’s Most Humble & most obedient Servant
J. Torris
His Excellency Dr. Franklin 
Endorsed: Mar. 31.
Notation: Torris 1780
